Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant argues the references as combined do not disclose “wherein determining one or more signal impairment adjustment factors further comprises identifying one or more of the S-RSSI for each of the plurality of sub-channels as including measurement noise from one or more of DC power, signal interference, signal image, or signal leakage.”
The Examiner respectfully disagrees.
Lee et al. discloses if a terminal still performs V2X communication based on the previous CBR even though the CBR has changed, since the terminal continues to perform V2X communication based on the previous CBR even when the CBR is increased after resource reservation (for example, when the ratio of occupied sub-channels is increased by other terminals after the resource reservation), it is highly likely that V2X communication by the terminal is interfered with V2X communication by other terminals (paragraphs 0008, 0148).
In this instance, Lee et al. shows signal interference (i.e., congestion) can affect the CBR. 
CBR may indicate a portion of sub-channels in which S-RSSI measured during a specific time period (for example, 100 ms) exceeds a pre-configured threshold (congestion) value (paragraph 0106-0107).
Paragraphs 0167-0168 disclose an updated CBR wherein if the CBR measurement value is increased (before resource re-reservation is triggered) after resource reservation is performed, the UE may adjust only the number of frequency resources without adjusting transmission of time resources.
The above explanation at least shows, the references as combined above do disclose “wherein determining one or more signal impairment adjustment factors further comprises identifying one or more of the S-RSSI for each of the plurality of sub-channels as including measurement noise from one or more of DC power, signal interference, signal image, or signal leakage.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465